DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 7 have been amended. Claims 2, and 10-14 are cancelled.  Claims 1, and 3-9 are pending.  Claims 7-9 were withdrawn.  


Response to Amendments
The Amendment by Applicants’ representative Ms. Kelly Y. Hwang filed on 04/18/2022 has been entered.  

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment and arguments with support of the 132 Declaration filed on 08/27/2021 have been fully considered, and are sufficient to overcome the rejection. Accordingly, the rejection is hereby withdrawn.   

Rejection of claims under Obviousness-type Double Patenting
Applicant’s amendment and arguments with support of the 132 Declaration filed on 08/27/2021 have been fully considered, and are sufficient to overcome the rejection. Accordingly, the rejection is hereby withdrawn.   

Rejoinder
Claims 1, and 3-6 are direct to an allowable product.   Pursuant to the procedures set forth in MPEP §821.04(B), claims 7-9 drawn to a process for manufacturing the super absorbent polymer of claim 1 are eligible for rejoinder. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 03/19/2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusions
Claims 1, and 3-9 are allowed.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731